Citation Nr: 1624994	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  14-17 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a left knee disability, to include degenerative joint disease (DJD).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to August 1971.

These matters initially came before the Board of Veterans' Appeals (Board) from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which, in part, reopened the Veteran's claim for service connection for a left knee disability and denied the claim on the merits.

In October 2015, the Board reopened the claim for service connection and remanded the matter for further development.  


FINDING OF FACT

A left knee disability did not have its clinical onset in service, was not exhibited within the first post-service year, and is not otherwise related to active duty service.


CONCLUSION OF LAW

A left knee disability was not incurred or aggravated in service and left knee arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duty to notify was satisfied by a letter on October 19, 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA obtained the Veteran's service treatment and post-service treatment records.  In addition, the Veteran was afforded VA examinations to assess the nature and etiology of his left knee disability, and opinions as to the etiology of this disability were obtained.

In its October 2015 remand, the Board instructed the AOJ to schedule the Veteran for a VA examination to determine the etiology of his left knee disability.  In February 2016, the Veteran was afforded a VA examination.  While the Veteran contends that the examination was inadequate, the examiner reviewed the Veteran's history, recorded his complaints and completed a very thorough, 8 page, disability questionnaire.  Several objections to the adequacy of the examination are directed at observations by the examiner and medical conclusions, such as the chronicity of problems exhibited in service, the presence or absence of stability, ankylosis and the true range of motion of the knee joint.  The findings and conclusions from this examination are not significantly different to those of VA examinations in 2011 and 2012.  The Board finds that the examination was complete and sees no reason to doubt the examiner's objectivity or medical expertise.  

Therefore, with regard to the claim of service connection for a left knee disability, the AOJ substantially complied with all of the Board's pertinent October 2015 remand instructions.  VA has no further duty to attempt to obtain any additional records or conduct additional examinations with respect to the claim of service connection for a left knee disability.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

II. Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element for certain chronic disabilities listed in 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).  Arthritis is a chronic disease.  See 38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he has a left knee disability that was incurred in or is related to active service.  Specifically, the Veteran contends that he injured his left knee during boot camp when his drill instructor walked and jumped on his legs while he was in the push-up position.

Service treatment records in December 1968 showed that the Veteran complained of pain in the lateral aspect of the left knee and was diagnosed with tendinitis with crepitus.  The Veteran was told to soak his knee in hot water or use a hot pouch for relief.  There were no further reports of knee treatment and an August 1971 separation medical examination report noted no musculoskeletal abnormalities or complaints.

A February 2011 VA examination report noted that the Veteran initially had an in-service injury diagnosed as tendinitis, and that he reported recurrence of similar pain over the years.  The Veteran explained that the pain was located deep within the joint and radiated to the back of the knee.  X-rays revealed no acute fractures, malalignment, or degenerative changes.  The examiner diagnosed him with left knee internal derangement and opined that it was less likely as not caused by or the result of active service because, while he did have an episode of tendinitis during service, "the internal derangement was more likely consistent with a degenerative meniscal tear unrelated to his prior knee difficulties." 

In May 2012, Dr. D.L.K. diagnosed the Veteran with left knee pain due to DJD, with narrowing of the patellofemoral joint laterally and lateral compartment narrowing.

In August 2012, Dr. D.L.K. submitted a letter stating that she had reviewed the Veteran's service-related medical records and noted that the Veteran initially experienced left knee pain while in the military and "continued to experience pain and discomfort in the left knee with ambulation, decreased range of motion due to discomfort and decreased strength."  She diagnosed the Veteran with chondromalacia as a result of trauma to the knee and opined that his left knee pain was "likely a result of the injury he sustained while in boot camp and reported by [the Veteran]."

A December 2012 VA examination report noted that the Veteran's left knee pain began in boot camp when his drill instructor walked on his legs while he was performing fingertip push-ups.  He also contended that during his deployment in Vietnam, he was part of an air ground team, which involved jumping out of helicopters on a regular basis.  The examiner noted that the Veteran sought treatment for "an acute left knee injury while in service," but that no records during or after service had "been presented to support the chronicity of the Veteran's condition."  The examiner acknowledged Dr. D.L.K.'s opinion that the Veteran's left knee chondromalacia was likely the result of injury while in service, but he noted that her opinion had been based solely on the Veteran's statements.  As such, the examiner opined that the Veteran's left knee disability was less likely than not incurred in or a result of service.  

A February 2016 VA examination report noted that the Veteran had been diagnosed with left knee DJD and that his range of motion had significantly decreased since his February 2011 VA examination.  The examiner observed that the Veteran was diagnosed with left knee tendinitis while in service, which fully resolved since the Veteran was not put on profile or had limitations placed on him.  The examiner explained that tendinitis "does not lead to subsequent DJD," and therefore it was less likely than not that the Veteran's left knee DJD, which was diagnosed 40 years after his discharge from service, was a result of or due to his in-service left knee tendinitis. 

In the present case, the Veteran has been diagnosed with left knee DJD, chondromalacia, and internal derangement.  Thus, a current left knee disability has been demonstrated.

The Veteran has essentially claimed that he began to experience left knee problems in service after his drill instructor jumped and walked on his back and knees while he was performing push-ups, and that he has experienced a continuity of symptomatology in the years since service.  He is competent to report left knee problems in service as well as a continuity of symptomatology in the years since service.  However, his reports must be weighed against the objective evidence and their credibility must be assessed.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.

If a chronic disease, such arthritis, is shown in service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303(b).  There must, however, be sufficient observations in service to identify the disease entity.  Id.  In the present case, however, there is no evidence showing any diagnosed arthritis involving the left knee during service.  A December 1968 STR confirms that the Veteran experienced left knee pain while in service with a diagnosis of tendinitis with crepitus.  However, there has been no recurrence of tendinitis.  He was first diagnosed with arthritis in May 2012, over 40 years after his discharge, and the February 2016 VA examiner specifically stated that "tendinitis does not lead to subsequent [arthritis]."  As such, there is not sufficient evidence to identify arthritis as having occurred during service or within the one year presumptive period after discharge.  See 38 C.F.R. § 3.303, 3.309(a).  

In addition, after the initial treatment for left knee pain in December 1968, the Veteran's STRs and post-service medical records are silent as to any complaints, treatments, or diagnoses for left knee pain until his February 2011 diagnosis of left knee internal derangement.  The absence of any objective clinical evidence or lay evidence of left knee symptoms for four decades after the Veteran's separation from service in May 1971 weighs against a finding that his current left knee disability was incurred in or related to an in-service injury.  See Maxson v. Grober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without medical complaint may be considered with other factors in the analysis of a service connection claim).

Dr. D.L.K. noted that the Veteran had chondromalacia and that "left knee pain is likely a result" of his in-service injury.  Dr. D.L.K. did not provide a rationale for her findings.  The conclusion that current pain as opposed to any underlying disability was due to this remote injury is puzzling.  It does not provide a link between current disability and any incident in service.  The February 2016 VA examiner considered all of the evidence and explained the reasons for his opinion based on an accurate characterization of the evidence of record.  As such, his opinion is entitled to greater probative weight than Dr. D.L.K.'s opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  

The Veteran claims that his current left knee disability had its onset in service or is otherwise related to service.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that trauma may lead to degenerative changes is commonly known and, therefore, the Veteran's claim that the degenerative changes in his left knee are related to his in-service injury has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the 2016 VA examination report more probative than the Veteran's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.  

To the extent the Veteran is claiming that left knee symptoms have been continuous since service, the Board does not find this claim convincing.  The 2011 VA examination report notes that the Veteran had a recent recurrence of knee pain that was similar to what he experienced in service.  The more recent statements made in conjunction with his claim for compensation that knee problems have persisted since service are not consistent with the description on the 2011 examination report.  The Board does not find convincing evidence of continuity of knee symptoms since service.   

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a left knee disability.  The benefit of the doubt doctrine is therefore not for application and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a left knee disability, to include DJD, is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


